UNITED STATES DISTRICT COURT
CENTRAL DISTRICT OF CALIFORNIA

CIVIL MINUTES - GENERAL
Case No. SACV 20-00033-JGB (SK) Date January 31, 2020

 

 

Title Jose Fernandez Lopez v. Rosemay Ndoh

 

Present: The Honorable Steve Kim, U.S. Magistrate Judge

 

 

Connie Chung n/a
Deputy Clerk Court Smart / Recorder
Attorneys Present for Petitioner: Attorneys Present for Respondent:
None present None present

Proceedings: (IN CHAMBERS) ORDER TO SHOW CAUSE

On January 7, 2020, Petitioner filed a petition under 28 U.S.C. § 2254 challenging his
2007 convictions for burglary, forcible sodomy, forcible sexual penetration, and rape. (ECF 1
at 13). As grounds for habeas relief, Petitioner appears to assert a Fourth Amendment claim
based on the admission of DNA evidence, ineffective assistance of trial counsel, and an actual
innocence claim. (/d. at 5-6). On its face, though, the petition is subject to summary dismissal
for at least two reasons.

First, Petitioner did not exhaust his claims in California state court. The Court may not
grant habeas relief unless the petitioner has exhausted all available state court remedies. See
28 U.S.C. § 2254(b)(1)(A). To meet this requirement, Petitioner must “fairly present” his
claims in a complete round of direct appeals or state habeas proceedings up to and including
the California Supreme Court. See Baldwin v. Reese, 541 U.S. 27, 29 (2004). To fairly present
a federal claim, Petitioner must “describe[] the operative facts and legal theory upon which his
claim is based.” Duncan v. Henry, 513 U.S. 364, 370 (1995) (per curiam). Here, Petitioner’s
claims are—by his own admission—unexhausted. (See ECF 1 at 6).

Second, even if Petitioner could return to the California state courts to exhaust his
claims, relief would still be unavailable because the petition is untimely by more than eight
years. To be timely, the petition must be filed within one year from the date on which the
conviction became final unless tolling applies. See 28 U.S.C. § 2244 (d)(1)(A). Petitioner’s
conviction became final in September 2010, 90 days after the California Supreme Court denied
his petition for review. See Miranda v. Castro, 292 F.3d 1063, 1065 (9th Cir. 2002). From
then, Petitioner had one year—until September 2011—to file a timely federal petition. See 28
U.S.C. § 2244(d)(1)(A). Yet his petition was not filed until January 2020. And no statutory
tolling appears available because Petitioner did not file his first habeas petition until August
2019 (ECF 1 at 10)—after the statute of limitations had already expired. See 28 U.S.C. §
2244(d)(2); Ferguson v. Palmateer, 321 F.3d 820, 823 (9th Cir. 2003). Nor does there appear
to be a basis for equitable tolling, which is Petitioner’s burden to prove. Stancle v. Clay, 692
F.3d 948, 953 (9th Cir. 2012).

CV-90 (10/08) CIVIL MINUTES - GENERAL Page 1 of 2
UNITED STATES DISTRICT COURT
CENTRAL DISTRICT OF CALIFORNIA

CIVIL MINUTES - GENERAL
Case No. SACV 20-00033-JGB (SK) Date January 31, 2020

 

 

Title Jose Fernandez Lopez v. Rosemay Ndoh

 

THEREFORE, Petitioner is ORDERED TO SHOW CAUSE on or before March 1,
2020, why this action should not be summarily dismissed with prejudice for lack of exhaustion
and untimeliness. If Petitioner no longer wishes to pursue this action, he may voluntarily
dismiss the action using the attached Form CV-09. See Fed. R. Civ. P. 41(a). But if
Petitioner files no notice of voluntary dismissal or timely response to this order
explaining how his claims are exhausted and timely, the Court may also

recommend involuntary dismissal of this action for failure to prosecute. See Fed.
R. Civ. P. 41(b); L.R. 41-1.

IT IS SO ORDERED.

CV-90 (10/08) CIVIL MINUTES - GENERAL Page 2 of 2
